--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
CALL OPTION AGREEMENT


This CALL OPTION AGREEMENT (this “Agreement”) is made as of February 23, 2015
(the “Effective Date”) by and between PACIFIC ENERGY DEVELOPMENT CORP., a
corporation existing under the laws of the State of Nevada (“PEDCO”), and is
acknowledged by Pedevco Corp., a Texas corporation (the “Parent” or “PEDEVCO”),
and GOLDEN GLOBE ENERGY (US), LLC, a limited liability company existing under
the laws of the State of Delaware (“GGE”).  All capitalized terms used in this
Agreement and not otherwise defined herein will have the respective meanings set
forth in the Purchase Agreement (as defined below).


W I T N E S S E T H :


WHEREAS, Caspian Energy Inc., a corporation existing under the laws of Ontario,
Canada (“CEI”), Caspian Energy Limited, a corporation existing under the laws of
Ontario, Canada, Asia Sixth Energy Resources Limited (“Asia Sixth”), Groenzee
B.V., private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) existing under the laws of the Netherlands, PEDCO, Giant
Dragon Enterprises Limited, a company existing under the laws of the British
Virgin Islands, Acap Limited, a company existing under the laws of the British
Virgin Islands, and RJ Credit, LLC, are parties to that certain Share Purchase
Agreement dated as of August 1, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”);
 
WHEREAS, PEDCO currently holds a promissory note, principal amount US$5,000,000,
issued by Asia Sixth to PEDCO as the beneficiary thereof on August 1, 2014
pursuant to the Purchase Agreement (the “Promissory Note”);
 
WHEREAS, after giving effect to the transactions contemplated by the Purchase
Agreement, including the assignment by PEDCO or its nominee(s) of the Promissory
Note to CEI, PEDCO or its nominee(s) will own such number of common shares in
the capital of CEI (the “Common Shares”) representing approximately 5.0% of the
issued and outstanding Common Shares, subject to further dilution or accretion
prior to the Closing Date (as defined in the Purchase Agreement) (the “PEDCO
Shares”);
 
WHEREAS, PEDCO desires to grant to GGE under certain circumstances the right to
cause PEDCO or its nominee(s) to transfer to GGE all (100%) of (i) the
Promissory Note to GGE, or, (ii) if the PEDCO Shares have been issued to PEDCO
in exchange for the Promissory Note as contemplated under the Purchase
Agreement, all (100%) of the PEDCO Shares received by PEDCO upon exchange of the
Promissory Note (the “Option Shares”) upon the terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 

1.           Call Option.  From and after the Effective Date to and including
the first anniversary of the Effective Date (the “Option Period”), upon delivery
by GGE of a Call Notice (as defined in Section 2) to PEDCO (the “Call”), PEDCO
hereby agrees, or agrees to cause its nominee(s), to sell, assign and convey to
GGE and GGE hereby agrees to purchase and accept from PEDCO or such nominee(s),
for a purchase price of $100,000 (the “Purchase Price”) payable by GGE to PEDCO,
either (i) the Promissory Note, or, in the event PEDCO Shares have been issued
to PEDCO in exchange for the Promissory Note as contemplated under the Purchase
Agreement, the Option Shares.  During the Option Period, PEDCO shall not
transfer or assign the Promissory Note or the Option Shares without GGE’s prior
written consent.
 
2.           Call Notice.  GGE may, at any time during the Option Period,
deliver to PEDCO a written notice electing to have PEDCO or its nominee(s)
consummate the Call (the “Call Notice”). Such Call Notice shall include a
reference to a closing date for the Call (such date being not be more than 10
days after that date of the Call Notice and being referred to as the “Call
Date”).  Any Call Notice provided by GGE may be withdrawn at any time prior to
the Call Date.
 
3.           Delivery of Promissory Note or Option Shares.  On the Call Date set
forth in the Call Notice and upon delivery by GGE to PEDCO of the Purchase
Price, PEDCO shall, or shall cause it nominee(s) to, transfer and assign to GGE,
or as GGE shall direct, (i) the Promissory Note or, (ii) in the event PEDCO
Shares have been issued to PEDCO in exchange for the Promissory Note as
contemplated under the Purchase Agreement, the Option Shares, in either case
free of all Liens.  In the event contractual lockups or applicable law or
regulation restricts PEDCO’s ability to transfer and assign the Promissory Note
or Option Shares to GGE, the Call Date shall be extended to the such date as the
transfer and assignment of the Promissory Note or Option Shares may be
consummated in accordance with such contractual lockups, applicable law or
regulations.
 
4.           In the event this Agreement shall be deemed to be an impediment in
abtaining any governemen or regulatory approvals as outlined in the Purchase
Agreement, GGE, PEDEVCO and PEDCO shall seek a reasonable and mutually agreeable
resolution of how to resolve such impediment.
 
5.           Modification.  This Agreement, together with any and all documents
executed concurrently herewith or referred to herein, contains the entire
understanding among the parties and supersedes any and all prior agreements
among them, and no modification, alteration or change in the terms hereof shall
be effective unless same shall be in writing and signed by all of the parties
hereto.
 
6.           Assignment.  PEDCO shall not assign its rights or obligations under
this Agreement without the consent of GGE, which consent may be withheld in the
sole discretion of GGE.  GGE may assign it rights and obligations under this
Agreement without the consent of PEDCO.
 
7.           Further Assurances.  The parties hereto each agree to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be necessary or desirable in order to implement
the transactions contemplated by this Agreement.
 
8.           Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the parties
shall negotiate in good faith with a view to the substitution therefor of a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid provision, provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by law.
 
 
2

--------------------------------------------------------------------------------

 

9.           Notices.  All notices, consents, waivers and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when 1) delivered by hand (with written confirmation of receipt), 2) sent
by facsimile (with written confirmation of receipt), provided that a copy is
mailed by registered mail, return receipt requested, or 3) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the address for such party for notices
under the Purchase Agreement (or to such other address as a party may designate
by written notice to the other parties).
 
10.           Expenses.  Each of the parties shall bear all costs and expenses
(including the fees and disbursements of legal counsel, brokers, financial and
tax advisers, consultants and accountants) incurred in connection with this
Agreement.
 
11.           Public Disclosure.  GGE agrees and acknowledges that PEDCO’s
parent company, PEDEVCO Corp., shall be required to, and shall, publicly
disclose the entry into this Agreement, and the transactions contemplated
hereby, in its public filings with the United States Securities and Exchange
Commission and related public disclosures.
 
12.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements, understandings,
negotiations and discussions relating to the subject matter thereof, whether
oral or written.  There are no representations, warranties, covenants,
conditions or other agreements, express or implied, collateral, statutory or
otherwise, between the parties relating to the subject matter hereof except as
specifically set forth in this Agreement.  Neither of the parties has relied or
is relying on any other information, discussion or understanding in entering
into and completing the transactions contemplated in this Agreement.
 
13.           Amendments. This Agreement may only be amended, supplemented or
otherwise modified by written agreement between the PEDCO and GGE.
 
14.           Waiver.  No waiver of any of the provisions of this Agreement
shall be deemed to constitute a waiver of any other provision (whether or not
similar), nor shall such waiver constitute a waiver or continuing waiver unless
otherwise expressly provided in writing duly executed by the party to be bound
thereby.
 
15.           Severability.  If any provision of this Agreement is determined by
a court of competent jurisdiction to be illegal, invalid or unenforceable, that
provision shall be severed from this Agreement and the remaining provisions
shall continue in full force and effect, without amendment.
 
16.           Assignments.  This Agreement shall become effective when executed
by the parties and thereafter shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns.
 

 
3

--------------------------------------------------------------------------------

 

17.           Governing Law.  This Agreement shall be governed by and
interpreted, construed and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles and each of the parties
irrevocably attorns and submits to the non-exclusive jurisdiction of the courts
of the State of California.
 
18.           Counterparts.  This Agreement may be executed in any number of
separate counterparts (including by facsimile or other electronic means) and all
such signed counterparts shall together constitute one and the same agreement.
 
[SIGNATURE PAGES FOLLOW]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.





 
GOLDEN GLOBE ENERGY (US), LLC
 
 
By:  /s/Ezra Beren                                          
Ezra Beren
Authorized Signatory
     
PACIFIC ENERGY DEVELOPMENT CORP.
 
 
By:  /s/Michael Peterson                               
    Michael L. Peterson
President and CFO
     
PEDEVCO CORP.
 
 
By:  /s/Michael Peterson                               
    Michael L. Peterson
President and CFO


 
 
 
5 

--------------------------------------------------------------------------------